PER CURIAM.
This was an action brought by William S. Lovell, as trustee of Knight, Yancey & Co., bankrupts, against Henry Hentz & Co. and others based on transactions between said bankrupts and Henry Hentz & Co., involving the sale of cotton by the bankrupts and the obtaining of the price from the buyers by spurious bills of lading, for which genuine bills of lading were subsequently issued. The facts are such that the case raises the same questions that have just been decided adversely to the trustee by this court in the case of Wm. S. Lovell, Trustee, etc., v. Isidore Newman & Son, 192 Fed. 753. The court below directed a verdict in favor of the trustee. 181 Fed. 555. This direction conflicts with the view of the court expressed in the said opinion and judgment rendered to-day.
It follows that the judgment of the Circuit Court must be reversed, and the cause remanded for a new trial.